            Case 2:18-cv-05623-MMB Document 78 Filed 10/25/19 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,                                                  CIVIL ACTION

          v.                                                         NO. 18-5623

NIKE, INC.

                  ORDER RE: PLAINTIFF’S MOTION FOR LEAVE TO SERVE
                           ADDITIONAL INTERROGATORIES

         Following an unrecorded telephone conference with counsel and Special Master Sandra

Jeskie, Esquire, it is hereby ORDERED:

         1.        Defendant shall answer, without objections, the proposed interrogatories 25-34,

except instead of “State each fact,” the interrogatory should read, “State your factual

contentions.” If additional discovery is necessary as to those contentions, Plaintiff may

propound it as necessary and fair.

         2.        Defendant shall answer these interrogatories within 45 days and may note where

its investigation is continuing and that further answers may be made.

         3.        Other discovery disputes between counsel shall be submitted to the Special

Master.

         4.        The parties shall reasonably attempt to agree on additional hours for the

deposition of Mr. Nathan but, if necessary, may submit the dispute to Ms. Jeskie for a Report and

Recommendation.

                                                                      BY THE COURT:


Dated: October 25, 2019                                               /s/ Michael M. Baylson
                                                                      MICHAEL M. BAYLSON, U.S.D.J.
O:\CIVIL 18\18-5623 Lontex Corp v Nike\18cv5623 Order 10252019.doc
